Citation Nr: 1120938	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil (originally claimed as respiratory cancer), claimed as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to April 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, inter alia, denied the Veteran's claim for service connection for squamous cell carcinoma of the left tonsil.  

The Board notes that the Veteran initially submitted a claim for a back disorder along with his claim for a respiratory cancer; further, the Veteran submitted a December 2008 notice of disagreement (NOD) and May 2009 substantive appeal (VA Form 9) which generally disagreed with the November 2008 rating decision.  However, it is clear from the Veteran's December 2008 statement May 2009 and VA Form 9, that the Veteran does not wish to pursue any appeal or claim for a back disorder, in that he has indicated that he does not experience any current back disorder and that he did not remember actually claiming for such a disorder.  As such, the Board interprets the Veteran's December 2008 statement and May 2009 Form 9 together as a withdrawal of the issue of service connection for a back disorder.  See 38 C.F.R. § 20.204(b) (2010).  Therefore, this matter is not currently at issue.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, therefore, is presumed to have been exposed to Agent Orange or other herbicides while there.

2.  The presumption which authorizes service connection when a former service member who was exposed to herbicides develops a carcinoma of the lungs, bronchus, larynx, or trachea is not applicable to carcinoma of the tonsils.  

3.  The Veteran has not presented medical evidence that the carcinoma of the tonsil diagnosed in his case is, in fact, related to his exposure to herbicides.


CONCLUSION OF LAW

Squamous cell carcinoma of the left tonsil was not incurred in or aggravated by service, was not incurred as a result of exposure to herbicides in service, and may not be presumed to have been incurred due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in September 2008.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim for squamous cell carcinoma of the left tonsil, including as due to exposure to herbicides; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Furthermore, the September 2008 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the November 2008 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, and certain Social Security Administration (SSA) records.  The Veteran has submitted personal statements, hearing testimony, medical treatise evidence, and a page from a VA herbicide exposure bulletin.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claim of service connection for squamous cell carcinoma of the left tonsil.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

As related in greater detail below, a diagnosis of and treatment for squamous cell carcinoma of the left tonsil is shown in the substantial treatment records obtained by the AOJ.  However, there is no evidence of any event, injury, or disease occurring in service that might be connected to the Veteran's currently diagnosed squamous cell carcinoma of the left tonsil, given that the Secretary has determined that there is no presumption accorded to squamous cell carcinoma of the left tonsil as being due to exposure to a herbicide agent, as shown below.  Finally, there is no evidence of any connection between the Veteran's squamous cell carcinoma of the left tonsil and his military service, nor has the Veteran himself provided any competent evidence that his current disorder may be related to his service, or to any conceded in-service herbicide exposure.  

As service and post-service medical records do not provide the fundamental evidence necessary to mandate a VA medical examination and opinion, the Board concludes that a remand for such an examination is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79, at 82.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims (Court) held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including malignant tumors).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) rejected as "too broad" the former proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of in-service incurrence sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a disability, the VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Squamous Cell Carcinoma of the Left Tonsil

The Veteran contends that he has respiratory cancer because of exposure to Agent Orange or another toxic herbicide agent during his military service while stationed in Vietnam.  See the Veteran's September 2008 claim, December 2008 and October 2009 statements, and May 2009 VA Form 9.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's DD Form 214 indicates that the Veteran received the Vietnam campaign medal and the Vietnam service medal, that he had two years and seven months of foreign and/or sea service, and the AOJ also obtained a statement from the National Personnel Records Center (NPRC) that the Veteran had served in Vietnam from April 1968 to April 1969.  These records fully confirm that he served in Vietnam during the Vietnam era.  On this basis, it is presumed he was exposed to a herbicide agent - such as Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).

A review of the Veteran's substantial private treatment records reveals that the Veteran was diagnosed with and began treatment for squamous cell carcinoma of the left tonsil in August 2008, and that he has had ongoing treatment for this disorder since that time.  

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See "Diseases Not Associated With Exposure to Certain Herbicide Agents," 68 Fed. Reg. 27,630-41 (May 20, 2003).

In fact, the Secretary (based on findings by the National Academy of Sciences) recently determined that there remains no positive association between herbicide exposure, and oral, nasal, and pharyngeal cancer.  In a Notice published in the Federal Register in June 2007, the Secretary stated in pertinent part that:

Oral, nasal, and pharyngeal cancers are relatively rare in the United States and thus difficult to study epidemiologically . . . NAS noted in [its initial report in July 1993] and subsequent reports that there was inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and oral, nasal, and pharyngeal cancer.

See 72 Fed. Reg. 32,395, 32,397 (June 12, 2007).

As such, the Secretary has determined that there is not an association between exposure to herbicide agents and cancers of the nasopharynx.  The Secretary has not issued findings specific to the oropharynx or hypopharynx.  The Secretary has issued findings which allow presumptions of service connection for cancer of the larynx, the portions of the respiratory system at and below the level of the larynx, to include the lungs, bronchi, larynx, and esophagus.  

However, the Veteran has not been diagnosed with a respiratory disorder at or below the level of the larynx.  The Veteran's VA medical treatment records show that he has only been diagnosed with squamous cell carcinoma of the left tonsil, such that the provisions relating to presumptions of service connection for a respiratory disorder due to exposure to certain herbicide agents do not apply to the Veteran's claim.

Therefore, the record clearly indicates that the Veteran has not been diagnosed with a "respiratory cancer" as defined for purposes of the presumptive provisions related to exposure to an herbicide agent.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, cannot be applied in this case.  

This does not, however, preclude the Veteran from establishing his entitlement to service connection for the claimed condition with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Consequently, the determinative issue is whether these disorders are attributable to the Veteran's military service, including his presumed exposure to Agent Orange or other herbicide while in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning direct service connection, if the claimed disease is not one of the presumptive diseases listed in 38 C.F.R. § 3.309(e), but exposure to a herbicide is presumed or proven by the evidence, as is the case here, the Veteran may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) by submitting medical evidence of a nexus between the disease and his exposure to herbicides during military service.  Combee, 34 F.3d at 1043-1044.  In fact, the Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

In the medical records provided, there is no indication of a link between the Veteran's service and his squamous cell carcinoma of the left tonsil.  The Veteran has indicated his belief that his squamous cell carcinoma of the left tonsil is due to his service in Vietnam.  See the Veteran's September 2008 claim, May 2009 VA Form 9, and the December 2008 and October 2008 statements.  The Veteran is simply not competent to render a determination as to whether a disorder is related to exposure to Agent Orange.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  In particular, there is no evidence that the Veteran has any special scientific or medical expertise which renders him competent to make such a determination.  

The Board has also reviewed the general medical treatise evidence submitted by the Veteran in support of his claim.  See the Veteran's October 2008 submission, and the VA article "Agent Orange Review" submitted by the Veteran in December 2008 and May 2009.  However, these documents do not provide even general evidence regarding a link between herbicide exposure and subsequent squamous cell carcinoma of the left tonsil, in that the medical treatise evidence consists of general documents relating to tonsil cancer.  The VA article indicates only that VA had requested a study to determine if any scientific evidence might link throat cancer to herbicide or dioxin exposure.  In fact, this is the study which determined that there is inadequate or insufficient evidence to reach such a conclusion.  Therefore, these documents on their face do not provide even general evidence of a connection between the Veteran's squamous cell carcinoma of the left tonsil and his military service, including any exposure to any herbicide agent during his service in Vietnam.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

Medical treatise evidence can provide important support for a claim when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, there is no such opinion evidence offered along with the articles.  Medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The documents in the current case do not provide statements relevant to the facts of the Veteran's specific case.  Therefore, the Board concludes that the documents submitted by the Veteran do not show to any degree of specificity a relationship or connection between his military service and the later development of squamous cell carcinoma of the left tonsil.

Given the lack of any competent evidence of a connection between the Veteran's squamous cell carcinoma of the left tonsil and his military service, including presumed exposure to herbicide agents in Vietnam, the Board concludes that there is no such connection.

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was present in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and third elements discussed above.  Savage, 10 Vet. App. at 495-496.  

There is no evidence to indicate that the Veteran's squamous cell carcinoma of the left tonsil began in service and continued to the present.  The Veteran's medical record is negative for any complaints or records of squamous cell carcinoma of the left tonsil until many years post-service.  In fact, the first evidence of treatment for his squamous cell carcinoma of the left tonsil is from the August 2008, over 35 years after the Veteran had been discharged from active service.  

The Veteran has not provided, nor has the AOJ obtained, any lay or medical evidence that his squamous cell carcinoma of the left tonsil began during service.  As such, there is no lay or medical evidence to indicate that the Veteran's squamous cell carcinoma of the left tonsil began during service, or that there was any chronic or continuous left tonsil disorder following service.  Therefore, the Board concludes that there is no basis for granting the Veteran's claim due to continuity of symptomatology.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for squamous cell carcinoma of the left tonsil on either a direct or presumptive basis, or under any other legal theory for service connection.  There is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for squamous cell carcinoma of the left tonsil, to include as a result of exposure to a herbicide agent, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


